DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 15 June 2022. As directed by the amendment claims 1, 2, 14, 15, 17, 20, 21, 26 and 28 have been amended, claims 1-30 are presently pending in this application.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 11-17, filed 15 June 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. §103 in view of Dilmanian and Dietrich have been fully considered and are persuasive. With regards to claim 1, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations, a method of treating a damaged peripheral nerve, the method comprising irradiating at least a portion of the damaged peripheral nerve with an array of x-ray microbeams. With regards to claim 20, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations, a method of treating a damaged peripheral nerve, the method comprising irradiating at least a portion of the damaged peripheral nerve with at least one x-ray microbeam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791